Mr. JUSTICE GEORGE J. MORAN delivered the opinion of the court: Plaintiff appeals from a judgment of the Circuit Court of Fayette County granting defendants’ motion for summary judgment in a suit brought by plaintiff pursuant to the Illinois Structural Work Act (Ill. Rev. Stat, ch. 48, par. 60 — 69). Plaintiff’s complaint alleged that the defendants B. C. Christopher & Company and John Shanks, as its resident manager, were in charge and control of certain structures known as grain elevator and grain bins and in charge of certain alterations and repairs thereon when plaintiff was injured while working on an unsafe support or other mechanical contrivance furnished by the defendant in the performance of the work. Plaintiff Carruthers was an employee of Okaw Valley Construction Company, hereinafter Okaw Valley. Defendant B. C. Christopher & Company, hereinafter Christopher Company, ran a grain elevator business at Vandalia, Illinois and at other locations, with defendant John Shanks as its managing agent at Vandalia. Manager Shanks determined that several cylindrical grain chutes, commonly called “spouts” or “spouting”, were worn at the bottom and leaking grain. Testimony by Shanks indicates that the practice of Christopher Company and the bin business was to turn these spouts approximately 180 degrees every two or three years, prolonging the use of the spouting and preventing grain from falling or leaking out of the worn spouts. He estimated that a 30-foot length of spout would weigh 300 or 400 pounds, and testified that turning the spouts was a two-man operation. The turning process required the two men to work at or near the tops of the elevator or bin structures. The spouting runs from the elevator down to the various bins. At the top of the elevator, the spout is attached to a structure called a “leg”. There is a railing approximately three feet high at the top of the leg where the worker must stand to turn the spout. Compton was working at the high end of the spout, standing at the leg with the protective railing. The bottom end of the spout, where plaintiff Camithers was working, is attached to the top of the bins at their caps. The spout is fastened to the cap, and the cap in turn is screwed or locked to the bin. In order to turn the spout, it is necessary to unfasten the cap. The cap is about three feet in diameter. There is no guard or raHing around the cap, although the worker must stand there in order to turn the spout. Nothing in the briefs or abstracts indicated why there was no railing on the caps, or whether workers stood on the caps for any purpose other than turning the spouts, nor does the record indicate why railing is put on the leg, or for what other purposes workers would stand on the leg. Plaintiff was standing on the cap which was unscrewed or unfastened from the bin, and which had no railing. From this position, plaintiff fell approximately 37 feet to the ground, sustaining injuries. Defendants made a motion for summary judgment (with attached discovery depositions and an affidavit) for the reasons, inter alia: “2. The defendants were not the owners of the premises where plaintiff fell; defendant B. C. Christopher and Company was lessee of the premises and John Shanks was its employee. 3. Neither B. C. Christopher and Company nor its employee John Shanks nor any other employee exercised any supervision over the work being done at the time of the occurrence, gave no directions concerning the manner of doing the work, furnished no equipment in connection with the performance of the work but simply contracted with Okaw Valley Construction Company for it to perform the work of turning the elevator spouts. The plaintiff and one Kenneth Compton were employees of Okaw Valley Construction Company and said employees and their employer furnished equipment used in performing said work. 4. Okaw Valley Construction Company and its foreman Kenneth Compton were the persons in charge of the work and they are the persons who directed the work, supervised the work and performed the work. Plaintiff Carruthers testified on his deposition that he was a construction laborer working for the Okaw VaHey Construction Company on April 29, 1969. He reported for work that morning and was sent over to the B. C. Christopher elevator to help Kenny Compton turn some spouts. He went there in his car and Compton went in his truck. Some of the tools were furnished by him, some by Compton and some by Okaw. When they gót to the Christopher Company they both went into the office where they saw Christopher’s manager, Johnnie Shanks, who asked them if they were there to fix the spouts. Kenny then said, “Well, we just as well get at it,” and they both went outside. He further testified that neither Shanks nor anyone from Christopher gave them any directions on how to do the work. When asked if there was any kind of scaffolding that might have prevented his accident, he stated: “Yes, sir. In this picture and on the bins at Brownstown you notice that there is an angle iron brace on this with a cradle above the first flange — same way on this one. This supports the extra weight in case the bolts shear off. And I would say if this bin would have had this angle iron brace here that this bolt would not have sheared off and this bolt would not have, and it wouldn’t have had enough weight to pull this boot out of the bin.” Compton testified that he worked for Okaw Valley as a carpenter on the day of the accident and that LeRoy Taylor, who ran that company, sent him and Carruthers to Christopher’s to turn some spouts on that day. He took some of Okaw’s equipment along and some of his own. Nobody told him or Carruthers how to do the work. When asked if there could have been a scaffolding furnished for the place where plaintiff was working, he stated: “There could have been a scaffolding built but it would have been an expensive and quite lengthy process to have built it. Which, as I see now, would have been the best deal, maybe, to have done.” With reference to his conversation with Shanks concerning the agreement to do the work, his testimony was as follows: “Q. Tell me when the conversation first started about turning the spouts. Tell me the time before April 29, 1969, the conversation was held. A. Well, he wanted to know if I could do it and I said that I could. Q. What did he ask you, Kenny, what did he ask you — generally, the words. A. Oh, I would say that he asked me if I wanted to or if I would, probably, turn those spouts. We had talked over several different things that needed to be done. Q. Was he going to engage you as an individual or on behalf of Okaw Valley? A. Well, it started out he was going to engage me as an individual. And then, I don’t remember whether I said at that time I would rather do it under Okaw Valley or whether I talked to LeRoy first. But I know that LeRoy — we discussed that we better do it under Okaw Valley Construction. Q. And did John realize this would be a two man job — that you wouldn’t do it yourself? A. Oh, yes, I think so. Q. Did you separate in the bill — or did LeRoy — so much for what would, labor, material and so much for turning spouts, or would it be lumped together? A. I expect, as far as me turning in anything to LeRoy, I just turned in time and material used. And — I don’t know. I expect it was stated on the invoice how much time there was in turning the spouts and replacing the spout here. Q. You stated that two spouts you turned and some additional spouts you repaired? A. Yes. And unloading out of the main elevator leg — out of the main leg below the bins, the unloading legs out of the bins, there to the pit, we had to replace about a twelve inch pipe underneath that had rusted out. Q. You mentioned instead of turning all the spouts you repaired some, is that correct? Mr. Jacobson: Just a minute. I think his testimony is clear. He said he replaced a twelve inch pipe underneath. He has never said he repaired any spouts that led from the elevator leg to bins. Mr. Dousman: He testified he did not complete the turning of all the spouts, the job was halted and he repaired remaining spouts — . Deponent: That wasn’t clarified. I did all this other repair work on my own. As far as Okaw Valley — I’ll clarify that for you. As far as Okaw Valley is concerned, we replaced the pipe that fell and we repaired the main pipe underneath the bins there down in the pit. And after that at different intervals Johnnie would call me, and I repaired the pipe on my own. This is on my own time.” Shanks testified that he was employed as local manager for B. C. Christopher Company on April 29, 1969. With reference to the agreement of April 29, 1969, he stated: “Okay. Kenny Compton came in — I can’t give you the dates, but Compton came in and he was talking — he does business with me, Kenny does. He came in, I would say, two or three days before and was talking about they didn’t have much to do; he thought he was going to get laid off. I says, okay, when you guys get a little time I’ve got spouting to turn here.’ And I told him I had spouting to turn and when they had a few days they could come and start turning spouting.” Compton was in buying feed from Christopher at the time he first talked to Compton about the work. He stated that Compton owed him money and he first thought that Compton could go ahead and work directly for him, but a day or two later Compton came back in and said that Taylor wanted him to work for Okaw Valley because of union dues, insurance, etc. He testified that he never agreed on a price with Compton or Okaw Valley. Okaw just sent him a bill and he paid it. Section 69 of the Structural Work Act places liability for violation of the Act upon "any owner, contractor, subcontractor, foreman or other person having charge of the erection, construction, repairing, alteration * * * of any building, bridge, viaduct or other structure within the provisions of this Act * * *.”  Violations of the Act can only be committed by persons directly connected with the operation and not by virtue of mere ownership of the premises. (Gannon v. C., M., St. P. & P. Ry. Co., 22 Ill.2d 305.) However, neither the exercise of supervision and control nor the retention of the right to do so are essential ingredients for having charge. (Larson v. Commonwealth Edison, 33 Ill.2d 316.) Direct connections with the operations over and above mere ownership is necessary for an owner to be liable under the Act and the question whether the particular connections and activities in a given case are such that an owner may be deemed to be in charge is a question of fact, for a jury to decide. (Gannon and Larson.) Whether or not a person is in charge of work has been described as the “ultimate factual question” in cases arising under the Structural Work Act. (Isabelli v. Cowles Chemical Co., 7 Ill.App.3d 888, 289 N.E. 2d 12, and cases cited therein.) The right to stop the work has large significance in determining whether an owner is in charge of the work within the meaning of the Act. (Miller v. DeWitt, 37 Ill.2d 273, 226 N.E.2d 630; Isabelli v. Cowles Chemical Co.) A permanent part of a structure may itself constitute a “scaffold” within the contemplation of the statute. Louis v. Barenfanger, 39 Ill.2d 445, 236 N.E.2d 724; Halberstadt v. Harris Trust & Savings Bank, 7 Ill.App.3d 991, 289 N.E.2d 90.  In our opinion the jury could reasonably have found that under the arrangements entered into between the parties that defendants had sufficient connection with the operation of the work to make them persons in charge within the meaning of the Structural Work Act. Shanks and Compton were the only witnesses who testified concerning the arrangements for the work. Shanks stated that Compton owed Christopher money and that it was first agreed that Compton would do the work of turning the spouts himself. However, Compton came back and said that his boss wanted him to do the work through Okaw Valley. Compton said it first started out that Shanks was going to engage him as an individual, then it was decided to do it under Okaw Valley. He turned a bill in for time and material and did other repair work agreed upon between him and Shanks on his own. From the foregoing there is no showing that defendant owner did not retain the right to control the work.  The jury could also have found that the defendants are persons in charge because they had a right to stop the work if it were being done in a dangerous manner. Although the record in this case makes no mention of any right to stop the work by the defendants, the jury could have found that there was such a right if the work was being done in a dangerous manner. There is no question but that defendants had full and complete control of the premises at all times. Had Shanks observed Carruthers and Compton working in such a manner as to endanger the property of Christopher or the employees of Christopher, it could hardly be contended that Shanks as general manager could not stop the work or even order them off the premises if he so desired.  The jury could also have found that it was implicit in the agreement that the permanent parts of the building were to be furnished by Christopher to be used as scaffolds or supports in performing the work. Compton testified that there could have been scaffolding built, but it would have been expensive and quite lengthy to build it. So it was at least the understanding of one of the parties to the agreement that permanent parts of tire building were to be used as scaffolds and supports in doing the work. Since the jury could find that it was within the contemplation of the parties that permanent parts of the structure were to be used as supports or scaffolds in doing the work and that the defendants were to furnish them, it could have found that the defendants had sufficient connection with the operation to be in charge within the meaning of the Structural Work Act. In Harp v. Gulf, Mobile ir Ohio R. Co., 66 Ill.App.2d 33, this court said at page 38: “The purpose of summary judgment proceedings is to determine whether there is any genuine triable issue of fact which must be passed upon. [Citation.] If the pleadings, discovery depositions and exhibits, present a genuine issue as to any material fact, summary judgment should not be granted. [Citation.] The right of the moving party to summary judgment must be free from doubt. [Citation.] The affidavits filed in support of a motion for summary judgment will be strictly construed and must leave no question of the movant’s right to judgment, but the affidavits filed in opposition thereto will be liberally construed. [Citation.]”  For the foregoing reasons the judgment entered by the trial court in favor of the defendants is reversed and this case is remanded to the Circuit Court of Fayette County for trial on the merits. Judgment reversed and cause remanded with directions. CREES, J., concurs.